Citation Nr: 0119511	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-11 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for edema and erythema 
of the left groin.

2.  Entitlement to service connection for ulcer of the left 
groin.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cellulitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active military service from August 1957 to 
August 1961.

Initially, the matters that are the subject of this Remand 
came before the Board of Veterans' Appeals (Board) on appeal 
from a December 1998 rating decision in which the regional 
office (RO) denied entitlement to service connection for 
edema and erythema of the left groin and ulcer of the left 
groin.  In the same rating decision, the RO determined that 
the veteran had not submitted new and material evidence to 
reopen his claim for service connection for cellulitis.  In 
June 1999, the Board remanded these issues to the RO with 
instructions that the veteran be provided a statement of the 
case.


REMAND

In April 2001, a representative of the Board notified the 
veteran that the hearing he requested before a Member of the 
Board had been scheduled in May 2001.  The hearing was to be 
held in Washington, DC.  Approximately one week prior to the 
hearing, the Board received a request from the veteran to 
have a video-teleconference hearing because of health and 
financial reasons.  Consequently, this case is returned to 
the RO for the scheduling of such a hearing.

The Board also notes that the RO has not had the opportunity 
to apply Public Law No. 106-475, the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).  Under 
the terms of the Act and Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), the RO should apply the provisions 
of the Act to these current claims.  

Pursuant to this remand, the RO may be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examination(s) and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2000).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should again review the record 
and re-adjudicate the claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and they should be given the 
opportunity to respond thereto.

3.  The RO should schedule the appellant 
for a hearing before a Member of the 
Board at the RO via video-teleconference.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




